Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1, 21, and 22.
Regarding independent claim 1, the closest prior art of record, U.S. Patent Application Publication 2007/0192961 to Tidwell and U.S. Patent 8,887,333 to Cohen both teach U-shaped pillows. Tidwell and Cohen teach pockets that may be at various locations on their respective pillows with Cohen further teaching “pouches” located on each arm of its u-shaped pillow, the pouches of Cohen are not “surrounded by the pillow filling” nor are explicitly configured to “store at least diapers” as is required by claims of the instant invention. It is further noted the pillow of Cohen, while it could be used for infants, does not expressly contemplate for its distal arm pockets to be used for holding diapers. The pockets of Tidwell, are not present interior to the pillow filling and in fact are located on an additional cover member exterior to the pillow’s filling. As such, the combination of structure present in each independent claim was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained. 
Independent claims 21 and 22 provide for additional limitations beyond claim 1 which further narrow the scope from independent claim 1 and thus are also patentable under similar reasoning.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/4/2022